Lawrence, Judge:
These appeals for reappraisement involve the question of the value of certain drums filled with olive oil or other commodities imported from various countries.
From the uncontradicted evidence it appears that the issue herein is the same in all material respects as that involved in C. H. Powell Co., Inc. (Douredoure Bros.) v. United States, 28 C. C. P. A. (Customs) 310, C. A. D. 160, and the record in that case has been incorporated herein. The court there held that — ■
* * * the presumed correctness of the value — 300 Drachmas each — found by the appraiser to be the foreign and dutiable value of the involved drums has not been overcome by the evidence of record.
That observation is equally applicable to the drums involved in these appeals.
Inasmuch as there is no export value higher than the above-mentioned foreign value, I follow the cited authority and find that “the foreign and dutiable value of the involved drums” in each of these appeals is the value found by the appraiser.
Judgment will be entered accordingly.